Citation Nr: 0940196	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-37 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for an 
acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 8, 1983 to July 
8, 1983. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision issued by the Jackson, Mississippi Regional Office 
(RO) of the Department of Veterans Affairs (VA), wherein the 
RO determined that new and material evidence had not been 
received to reopen previously denied claims for service 
connection for schizoid personality disorder (constitutional 
or developmental abnormality) and schizophreniform disorder.  
The Veteran timely appealed the RO's February 2004 rating 
action to the Board. 

In the instant appeal, the Board has considered the claimed 
schizoid personality disorder (constitutional or 
developmental abnormality) part of the same underlying issue 
of entitlement to service connection for schizophreniform 
disorder because the same psychiatric symptoms have been 
claimed or adjudicated under different diagnoses, and to do 
otherwise would violate the result against pyramiding.  VA's 
rating regulations specifically provide that all service-
connected psychiatric 
symptomatology is to be rated together.  38 C.F.R. § 4.14 
(2009) (the evaluation of the same disability under various 
diagnoses is to avoided); see also 38 C.F.R. § 4.130 (2009).

In May 2007, the Board remanded the Veteran's claim to the RO 
for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board has determined that additional procedural and 
substantive development is necessary prior to appellate 
review of the new and material evidence claim currently on 
appeal. 

After the Veteran's case was certified to the Board in August 
2009, he submitted additional private medical evidence 
pertaining to his new and material evidence claim currently 
on appeal.  (See October 2009 statement, prepared by G. V. 
D., M. D.).  This pertinent medical evidence was received 
after certification of the appeal to the Board, and hence, 
was not reviewed by the RO.  The Board notes that no waiver 
of initial RO consideration from the Veteran or his 
accredited representative was included with this evidence.  
Applicable VA regulations require that pertinent evidence 
must be referred to the agency of original jurisdiction (AOJ) 
for review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2009).  Thus, 
the Board must remand this issue so that the RO may review 
this evidence and, if the claim remains denied, include such 
evidence in a SSOC.  Id.

In addition, in a October 2009 statement, G. V. D. M. D. 
indicated that the Veteran suffered from a chronic mental 
illness and was, therefore, unable to be employed.  Thus, it 
appears that the Veteran has received psychiatric treatment 
from G. V. D. M. D.  As Dr, G. V. D.'s treatment records of 
the Veteran might be potentially relevant in determining the 
etiology of his current mental disorder, which, in turn, 
might qualify as new and material evidence to reopen the 
previously denied claim for service connection for an 
acquired psychiatric disorder, reasonable efforts to obtain 
them must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the claimed 
acquired psychiatric disorder that is 
not evidenced by the current record, to 
specifically include all additional 
relevant treatment records from G. V. 
D., M. D., Singing River Services, 3407 
Shamrock Court, Gautier, Mississippi 
39553.  All records/responses received 
should be associated with the claims 
file.

In requesting the records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009).  
The Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims file.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If 
further action is required, it should be 
undertaken prior to any further 
adjudication of the remanded claim.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claim of 
whether new and material evidence has 
been received to reopen a previously 
denied claim for service connection for 
an acquired psychiatric disorder must be 
readjudicated.

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case that 
addresses all evidence received since an 
August 2009 SSOC, and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review. 

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the procedural and substantive 
development of his new and material evidence claim.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


